Pee CuRiam.
Plaintiffs appeal from an order denying a new trial and a judgment non obstante veredicto in a garnishment action against garnishee-defendant insurance company in the sum of $3,751. Garnishee-defendant declined to pay, claiming its *605assured had breached the cooperation clause of his contract of insurance, through failure to appear for trial of the principal action. On appeal plaintiffs claim that the judgment of no cause of action in favor of garnishee-defendant was against the great weight of the evidence.
We hold that where evidence of noncooperation resulting in actual prejudice ■ to' the insurer is conflicting, this Court will not disturb the finding of the trier of fact if it is supported by competent evidence. Allen v. Cheatum (1958), 351 Mich 585. The record here discloses competent evidence to support a finding of prejudice.
Affirmed.